People ex rel. Cooke v Department of Corr. Warden (2020 NY Slip Op 03521)





People ex rel. Cooke v Department of Corr. Warden


2020 NY Slip Op 03521


Decided on June 24, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2020-04660	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. George W. Cooke, on behalf of Cassandra Lundy, petitioner, 
vDepartment of Corrections Warden, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (George W. Cooke pro se of counsel), for petitioner.
James E. Johnson, New York, NY (Susan Paulson of counsel), for respondent.
Eric Gonzalez, District Attorney, Brooklyn, NY (Daphney Gachette of counsel), nonparty pro se.
Writ of habeas corpus in the nature of an application to release Cassandra Lundy upon her own recognizance or for bail reduction upon Kings County Docket No. CR-008453-20KN.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Kings County Docket No. CR-008453-20KN is reduced to the sum of $30,000, which may be posted in the form of an insurance company bail bond or partially secured surety bond in that sum, or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the sum of $30,000, or partially secured surety bond in the sum of $30,000, with the requirement of 10% down and two signatures, or has deposited the sum of $30,000 as a cash bail alternative, the Warden of the
facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
BALKIN, J.P., BARROS, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court